     Case 3:18-cv-00296-MMD-CLB Document 157 Filed 03/31/20 Page 1 of 8



 1    MCDONALD CARANO LLP
      Rory T. Kay (NSBN 12416)
 2    2300 West Sahara Avenue, Suite 1200
      Las Vegas, NV 89102
 3    Telephone: (702) 873-4100
      Facsimile: (702) 873-9996
 4
      QUINN EMANUEL URQUHART & SULLIVAN, LLP
 5    Alex Spiro (admitted pro hac vice)
       alexspiro@quinnemanuel.com
 6    51 Madison Avenue, 22nd Floor
      New York, New York 10010
 7    Telephone: (212) 849-7000

 8    QUINN EMANUEL URQUHART & SULLIVAN, LLP
      Michael T. Lifrak (admitted pro hac vice)
 9      michaellifrak@quinnemanuel.com
      Jeanine M. Zalduendo (admitted pro hac vice)
10      jeaninezalduendo@quinnemanuel.com
      Aubrey Jones (admitted pro hac vice)
11      aubreyjones@quinnemanuel.com
      865 South Figueroa Street, 10th Floor
12    Los Angeles, California 90017-2543
      Telephone: (213) 443-3000
13
      Attorneys for Plaintiff/Counter Defendant
14    TESLA, INC.

15
                                 UNITED STATES DISTRICT COURT
16
                                          DISTRICT OF NEVADA
17

18
       TESLA, INC.,                                 Case No. 3:18-cv-00296-LRH-CBC
19                           Plaintiff,
           v.                                      DECLARATION OF ELON MUSK IN
20     MARTIN TRIPP,                               SUPPORT OF TESLA, INC.’S MOTION
                             Defendant.            FOR SUMMARY JUDGMENT OR, IN
21                                                 THE ALTERNATIVE, FOR PARTIAL
                                                   SUMMARY JUDGMENT
22
                                                   FILED UNDER SEAL UNDER COURT
23                                                 ORDER ECF No. 44.

24

25     AND RELATED COUNTERCLAIMS
26

27

28
     Case 3:18-cv-00296-MMD-CLB Document 157 Filed 03/31/20 Page 2 of 8



 1           I, Elon R. Musk, declare as follows:

 2           1.       I am the CEO of Tesla, Inc., Plaintiff and Counterclaim Defendant in this action.

 3    I make this declaration of personal, firsthand knowledge, and if called and sworn as a witness, I

 4    could and would testify competently thereto.

 5           2.       I submit this declaration in support of Tesla’s Motion for Summary Judgment, or

 6    in the Alternative, Partial Summary Judgment.

 7                          Tesla Increases Production of the Model 3 in 2018

 8           3.       Tesla is a publicly-traded electric car and clean energy company. We employ

 9    more than 45,000 people worldwide, including more than 7,000 people at the Gigafactory near

10    Reno, Nevada.

11           4.       In 2017, Tesla began production of the Model 3, an affordable fully electric four-

12    door sedan.

13           5.       In the fall of 2017 and throughout 2018, Tesla ramped up production of the

14    Model 3 in our Fremont, California factory and in the Gigafactory. The Gigafactory, which

15    employed more than 6,000 people as of the summer of 2018, produces motors and batteries for

16    the Model 3.

17           6.       In October 2017, Tesla announced in its Third Quarter Update that we expected

18    to “achieve a run rate of 5,000 [Model 3] vehicles per week by the end of 2017.” This

19    announcement and the ambitious goal was the subject of great interest, controversy, and debate

20    until Tesla finally achieved the goal of producing 5,000 Model 3 cars per week in July 2018.

21    The work performed at the Gigafactory was vital to reaching this goal.

22           7.       In 2017 and 2018, Tesla’s production of the Model 3, our production goals, and

23    Tesla’s operation, management, and finances were the focus of much interest and attention from

24    the media, investors, government, and the public at large. That remains the case to this day.

25           8.       The press reported on Tesla’s operations, finances, methods, and progress toward

26    meeting our Model 3 production goals. For example, in April 2018, CBS This Morning

27    broadcast a lengthy story about Tesla’s production issues at the Model 3 factory in Fremont. A

28    true and correct copy of the story is attached hereto as Exhibit A. Throughout 2018,


                                                  Page 2 of 7
     Case 3:18-cv-00296-MMD-CLB Document 157 Filed 03/31/20 Page 3 of 8



 1    commentators, the media, and high profile financiers debated Tesla’s value, financial position,

 2    and ability to reach its production goals. Tesla’s achievements and methods were under

 3    significant scrutiny, and the stories and surrounding debate obviously had the potential to impact

 4    Tesla’s employees and shareholders.

 5           Business Insider Publishes Stories Containing Confidential Tesla Information

 6           9.      On June 4, 2018, one day before Tesla’s Annual Shareholder Meeting on June 5,

 7    2018, Business Insider published an article titled “Internal documents reveal Tesla is blowing

 8    through an insane amount of raw material and cash to make Model 3s, and production is still a

 9    nightmare.” A true and correct copy of the article is attached hereto as Exhibit B.

10           10.     The author of the article, Linette Lopez, wrote that she reviewed “[i]nternal

11    documents” which claimed to show that Tesla “expects that as much as 40% of the raw materials

12    used to produce batteries and driving units manufactured at Tesla's Gigafactory in Nevada need

13    to be scrapped or reworked by employees before they are sent to Tesla’s factory in Fremont,

14    California, and assembled into Model 3s.” The article also claimed that “Tesla has spent almost

15    $150 million on scrap materials so far this year, according to internal estimates.” The article

16    also described a number of confidential internal Tesla emails, charts, and data.

17           11.     On June 6, 2018, one day after Tesla’s Annual Shareholder Meeting, Business

18    Insider published a second article by Linette Lopez titled “Tesla’s new Gigafactory robots that

19    are supposed to help it ramp up Model 3 production aren't working yet.” A true and correct

20    copy of the article is attached hereto as Exhibit C. The article claimed that Business Insider had

21    access to a video taken from the factory floor of the Gigafactory of a “dormant machine” meant

22    to “put together the modules that make up Tesla’s battery packs.” The article also reported that

23    it obtained information about the machine from an anonymous source at Tesla.

24           12.     Although much of the information reported in the Business Insider articles was

25    overstated, inaccurate, or outright false, it was clear that a Tesla employee was providing

26    sensitive confidential and non-public internal Tesla data and information to Ms. Lopez. The

27    discovery that a Tesla employee was leaking confidential information was disturbing and deeply

28    concerning.


                                                 Page 3 of 7
     Case 3:18-cv-00296-MMD-CLB Document 157 Filed 03/31/20 Page 4 of 8



 1            13.    Tesla, like most companies, is very protective of its intellectual property, non-

 2    public information, confidential data, and trade secrets. Tesla employees agree to certain non-

 3    disclosure obligations as part of their employment. For instance, Tesla employees agree to

 4

 5

 6                                                                                They also agree to

 7    not

 8                   True and correct copies of those agreements are attached hereto as Exhibits D and

 9    E.

10          Tesla Learns That Martin Tripp Was The Source of the Leaks to Business Insider

11            14.    I understand that Tesla began investigating the suspected leak shortly after the

12    Business Insider articles were published.

13            15.    I learned that two members of Tesla’s security team, Nicolas Gicinto and Jake

14    Nocon, interviewed Martin Tripp on or around June 14 and June 15, 2018 as part of the

15    investigation into the leak.

16            16.    Mr. Gicinto provided me with an oral summary of his interviews with Mr. Tripp

17    on the weekend of June 16 and 17, 2018. Mr. Gicinto informed me that Mr. Tripp admitted to

18    being the source of the Business Insider articles. Mr. Gicinto informed me that Mr. Tripp

19    admitted to

20                                                               and to exporting this confidential

21    information to Ms. Lopez. Mr. Gicinto further reported that Mr. Tripp admitted to sharing other

22    confidential information with Ms. Lopez and to reaching out to other media outlets in an effort

23    to share confidential Tesla information. According to Mr. Gicinto, Mr. Tripp admitted that he

24    attempted to recruit additional sources inside the Gigafactory to share Tesla’s information with

25    third parties. Mr. Gicinto also told me that in the interviews,

26                      which I understood to be the motivation for Mr. Tripp’s actions.

27            17.    I understood from Mr. Gicinto’s report that Mr. Tripp admitted to taking steps to

28    cover his tracks and to hide his actions from Tesla. Mr. Gicinto informed me that the


                                                  Page 4 of 7
     Case 3:18-cv-00296-MMD-CLB Document 157 Filed 03/31/20 Page 5 of 8



 1    investigation uncovered evidence that

 2                                                                       In addition, because

 3

 4

 5

 6           18.     I was bothered and deeply concerned by Mr. Gicinto’s report and Mr. Tripp’s

 7    actions. I understood Mr. Tripp’s actions to be a deliberate attempt to damage and harm Tesla

 8    and its mission.

 9           19.     After receiving Mr. Gicinto’s report, on June 17, 2018, I wrote and sent an

10    internal email to Tesla’s employees to inform them of the misconduct the investigation

11    uncovered to date and to instruct them to stay vigilant of similar efforts to misappropriate

12    Tesla’s confidential information and harm the company. I did not identify Mr. Tripp by name in

13    the email. The email was sent only to Tesla employees, who all had an interest in Mr. Tripp’s

14    damaging actions and my message that we should all remain vigilant of efforts to harm the

15    company. To my knowledge, I did not send the email to any person outside of Tesla. I did not

16    intend or expect that the email would be transmitted to any third parties outside of the company.

17    A true and correct copy of the internal June 17, 2018 email is attached hereto as Exhibit F.

18           20.     The content of the email was based upon the information that I received from Mr.

19    Gicinto regarding the investigation. I believed that the information was the best, most accurate

20    description of the events and results of the investigation as of June 17, 2018. At the time that I

21    sent the email, I did not know or believe any statements in the email to be false. Nor did I

22    entertain any serious doubts about their truth.

23           21.     I understand that Tesla terminated Mr. Tripp on or around June 19, 2018 and that

24    Tesla filed this lawsuit on June 20, 2018.

25           The June 20, 2018 Report That Mr. Tripp Was A Threat To The Gigafactory

26           22.     On the morning of June 20, 2018, I received an email from Mr. Tripp. Mr. Tripp

27    initiated an email conversation by writing to me, “Don’t worry, you have what’s coming to you

28


                                                   Page 5 of 7
     Case 3:18-cv-00296-MMD-CLB Document 157 Filed 03/31/20 Page 6 of 8



 1    for the lies you have told to the public and investors.” I perceived this message to be a threat

 2    and responded to the email.

 3           23.     I responded to Mr. Tripp, and we exchanged emails until 10:28 a.m. that

 4    morning. A true and correct copy of the June 20, 2018 email exchange between Mr. Tripp and

 5    me is attached hereto as Exhibit G.

 6           24.     Later that afternoon, I received serious and deeply concerning news. I was

 7    informed by Tesla security personnel that a threat had been made to the Gigafactory. I was told

 8    that Tesla received a phone call warning the company that Mr. Tripp was going to come and

 9    shoot people at the Gigafactory. I was also informed that Tesla security alerted the police and

10    posted additional security personnel at the Gigafactory.

11           25.     At 4:38 p.m., I received an email from Julia Carrie Wong, a reporter for The

12    Guardian. Ms. Wong informed me that her outlet would be publishing a story about Tesla’s

13    lawsuit against Mr. Tripp. Ms. Wong also knew about the email exchange I had with Mr. Tripp

14    that morning, and asked me if I wanted to comment on it.

15           26.     At 5:29 p.m., I responded to Ms. Wong’s email by providing her the entire email

16    exchange between Mr. Tripp and I from that day. I also wrote that “I was just told that we

17    received a call at the Gigafactory that [Mr. Tripp] was going to come back and shoot people.

18    The police have been alerted and we have posted additional security. Our comms team can fill

19    you in.” A true and correct copy of my June 20, 2018 email correspondence with Ms. Wong is

20    attached hereto as Exhibit H.

21           27.     My email to Ms. Wong was consistent with the information that I had received

22    earlier that day from Tesla security. I understood my statement to be true at the time I made it

23    and I did not know or believe that any statements in the email could be false. Nor did I entertain

24    any serious doubts as to their truth.

25           28.     I understand that after my email to Ms. Wong, Tesla’s Communications

26    Department made additional statements to Ms. Wong and other members of the press. I was not

27    involved in drafting or preparing any of those statements.

28           29.     I did not make the call of a threat to Tesla on June 20, 2018.


                                                  Page 6 of 7
     Case 3:18-cv-00296-MMD-CLB Document 157 Filed 03/31/20 Page 7 of 8



1
2
3                                  The July 5, 2018 Tweets To Ms. Lopez

4             30.     In late June or early July 2018, Mr. Gicinto informed me that he had interviewed

5     one of Mr. Tripp’s former co-workers in connection with the leak investigation. According to

6     Mr. Gicinto, that former co-worker stated during the interview that Mr. Tripp implied multiple

7     times that he had been paid for providing information to Ms. Lopez, and had guaranteed the co-

8     worker that he would be paid as well for proving confidential Tesla information to Ms. Lopez.

9             31.     I did not know or believe this information to be false. Nor did I entertain serious

10    doubts as to its truth.

11            32.     On July 5, 2018, after I received this information from Mr. Gicinto, I posted a

12    tweet directed to Ms. Lopez. In my tweet, I wrote the following: “Indeed, very simple question.

13    To be specific @lopezlinette, did you compensate or promise to compensate Martin Tripp for

14    inside information about Tesla? Did he, under that inducement, provide you with exaggerated

15    negative info, which you printed but turned about to be untrue?” A true and correct copy of my

16    July 5, 2018 tweet is attached hereto as Exhibit I.

17            33.     In posting this tweet, I did not intend to make or imply any statement of fact. I

18    was simply asking questions of Ms. Lopez.

19

20            I declare under penalty of perjury under the laws of the United States of America that the

21    foregoing is true and correct and that this document was executed in Los Angeles, California.

22    DATED: March__, 2020

23
24
                                                   By
25                                                      Elon R. Musk

26
27
28


                                                  Page 7 of 7
     Case 3:18-cv-00296-MMD-CLB Document 157 Filed 03/31/20 Page 8 of 8



 1                                   CERTIFICATE OF SERVICE

 2           I HEREBY CERTIFY that I am an employee of McDonald Carano LLP, and that on the

 3    March 31, 2020, a true and correct copy of the foregoing DECLARATION OF ELON MUSK

 4    IN SUPPORT OF TESLA, INC.’S MOTION FOR SUMMARY JUDGMENT OR, IN THE

 5    ALTERNATIVE, FOR PARTIAL SUMMARY JUDGMENT was electronically filed with the

 6    Clerk of the Court by using CM/ECF service which will provide copies to the following counsel

 7    of record registered to receive CM/ECF notification.

 8
                                                  /s/ CaraMia Gerard
 9                                                An employee of McDonald Carano LLP

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
